MEMORANDUM **
Jorge Valiente-Martinez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ summary affirmance of the Immigration Judge’s (“IJ”) denial of his applications for asylum and withholding of removal. He concedes deportability, but asserts that his former service with the national police *953force has placed him in jeopardy of retribution by residual elements of the guerilla forces.
Although petitioner claims that he was persecuted on account of his status as a former member of the national police, the IJ found that he was persecuted because his persecutors believed petitioner to be a current member of the national police. Because current status as a police officer is not a cognizable protected group under the Immigration and Nationality Act (“INA”), see Cruz-Navarro v. INS, 232 F.3d 1024, 1028-29 (9th Cir.2000), the IJ found that petitioner was not persecuted on account of membership in a protected social group. That finding is not erroneous and is supported by substantial evidence. Accordingly, the petition for review is denied.
Petition denied.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.